Exhibit 10.1

TIME SHARING AGREEMENT

This Agreement is made, as of December 7, 2009, by and between Crane Co., a
corporation incorporated under the laws of the State of Delaware, with principal
offices at 100 First Stamford Place, Stamford, Connecticut (“Lessor”), and R.S.
Evans, an individual, with his residence at 114 Glenwood Drive, Greenwich,
Connecticut (“Lessee”);

RECITALS

WHEREAS, Lessor is the owner of that certain civil Aircraft bearing the United
States Registration Number N300CR and Manufacturer’s Serial Number 1401, and of
the type Gulfstream G-IV (“Aircraft”);

WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft;
and

WHEREAS, Lessor and Lessee desire to lease said Aircraft and flight crew on a
time sharing basis as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations “FARs”).

The parties agree as follows:

1. Lessor agrees to lease the Aircraft to Lessee pursuant to the provisions of
FAR 91.501 (c) (1) and to provide a fully qualified flight crew for all
operations pursuant to this Agreement. This Agreement shall commence on the date
that it is signed and continue for one (1) year after said date. Thereafter,
this Agreement shall be automatically renewed on a month to month basis, unless
sooner terminated by either party as hereinafter provided. Either party may at
any time terminate this Agreement upon thirty (30) days written notice to the
other party, delivered personally or by certified mail, return receipt
requested, at the address for said other party as set forth above.

2. Effective January 1, 2009, Lessee shall pay Lessor for each flight conducted
under this Agreement an amount equal to the sum of the following actual expenses
of each specific flight as authorized by FAR Part 91.501(d):

 

  (a) Fuel, oil, lubricants, and other additives;

  (b) Travel expenses of the crew, including food, lodging and ground
transportation;

  (c) Hangar and tie down costs away from the Aircraft’s base of operation;

  (d) Insurance obtained for the specific flight;

  (e) Landing fees, airport taxes and similar assessments including, but not
limited to IRC Section 4261 and related excise taxes;

  (f) Customs, foreign permit, and similar fees directly related to the flight;

  (g) In-flight food and beverages;

  (h) Passenger ground transportation; and

  (i) Flight planning and weather contract services.

 

-1-



--------------------------------------------------------------------------------

3. Lessor will pay all expenses related to the operation of the Aircraft when
incurred, and will provide an invoice and bill Lessee for the expenses
enumerated in paragraph 2 above by the last day of the month following the month
in which any flight or flights for the account of Lessee occur. Lessee shall pay
Lessor for said expenses within fifteen days of receipt of the invoice and bill
therefor.

4. Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in any case, at
least forty-eight hours in advance of Lessee’s planned departure. Requests for
flight time shall be in a form, whether written or oral, mutually convenient to,
and agreed upon by the parties. In addition to the proposed schedules and flight
times Lessee shall provide at least the following information for each proposed
flight at some time prior to scheduled departure as required by the Lessor or
Lessor’s flight crew:

 

  (a) proposed departure point;

  (b) destination;

  (c) date and time of flight;

  (d) the number of anticipated passengers;

  (e) the nature and extent of luggage and/or cargo to be carried;

  (f) the date and time of return flight, if any; and

  (g) any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

5. Lessor shall have final authority over the scheduling of the Aircraft,
provided, however, that Lessor will use its best efforts to accommodate Lessee’s
needs and to avoid conflicts in scheduling.

6. Lessor shall be solely responsible for securing maintenance, preventive
maintenance and required or otherwise necessary inspections of the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventative maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command. The pilot in command shall have final and complete authority to cancel
any flight for any reason or condition which in his judgement would compromise
the safety of the flight.

7. Lessor shall employ, pay for and provide to Lessee a qualified flight crew
for each flight undertaken under this Agreement.

8. In accordance with applicable Federal Aviation Regulations, the qualified
flight crew provided by Lessor will exercise all of its duties and
responsibilities in regard to the safety

 

-2-



--------------------------------------------------------------------------------

of each flight conducted hereunder. Lessee specifically agrees that the flight
crew, in its sole discretion, may terminate any flight, refuse to commence any
flight, or take other action which in the considered judgement of the pilot in
command is necessitated by considerations of safety. No such action of the pilot
in command shall create or support any liability for loss, injury, damage or
delay to Lessee or any other person. The parties further agree that Lessor shall
not be liable for delay or failure to furnish the Aircraft and crew pursuant to
this Agreement when such failure is caused by government regulation or
authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions, or acts of God.

9. Lessor will provide such additional insurance coverage as Lessee shall
request or require, provided, however, that the cost of such additional
insurance shall be borne by Lessee as set forth in paragraph 2(d) hereof. At all
times during the term of this Lease, Lessor shall cause to be carried and
maintained, at Lessor’s cost and expense, physical damage insurance with respect
to the Aircraft in an amount no less than the amount set forth below:

 

Aircraft Physical Damage

(No Deductible While

In Motion or Not In Motion)

   $ 11,000,000   

At all times during the term of this Lease, Lessor shall also cause to be
carried and maintained, at Lessor’s cost and expense, third party aircraft
liability insurance, passenger legal liability insurance, property damage
liability insurance, and medical expense insurance in amounts no less than the
amounts set forth below:

 

Combined Liability Coverage for

Bodily Injury and Property Damage

Including Passengers -

Each Occurrence

   $ 500,000,000   

Medical Expense Coverage -

Each Person

   $ 25,000   

Lessor shall also bear the cost of paying any deductible amount on any policy of
insurance in the event of a claim or loss.

Any policies of insurance carried in accordance with this Lease: (i) shall name
Lessee as an additional insured; and (ii) shall contain a waiver by the
underwriter thereof of any right of subrogation against Lessee; and (iii) shall
provide that in respect of the interests of Lessee, such policies of insurance
shall not be invalidated by any action or inaction of Lessor or any other person
and shall insure Lessee (subject to the limits of liability and war risk
exclusion set forth in such policies) regardless of any breach or any violation
of any warranty, declarations or conditions contained in such policies by Lessor
or any other person; and (iv) shall provide that if the insurers cancel
insurance for any reason whatsoever, or the same is allowed to lapse for non-

 

-3-



--------------------------------------------------------------------------------

payment of premium, or if there is any material change in policy terms and
conditions, such a cancellation, lapse or change shall not be effective as to
Lessee. Each liability policy shall be primary without right of contribution
from any other insurance which is carried by Lessee or Lessor and shall
expressly provide that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured.

Lessor shall submit this Lease for approval to the insurance carrier for each
policy of insurance on the Aircraft. Lessor shall arrange for a Certificate of
Insurance evidencing appropriate coverage as to the Aircraft and the
satisfaction of the requirements set forth above to be given by its insurance
carriers to Lessor.

10. Lessee warrants that:

(a) He will use the Aircraft for and on account of his own business only, and
will not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire;

(b) he shall refrain from incurring any mechanics or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, nor shall
there be any attempt by any party hereto to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien; and

(c) during the term of this Agreement, he will abide by and conform to all such
laws, governmental and airport orders, rules and regulations, as shall from time
to time be in effect relating in any way to the operation and use of the
Aircraft by a timesharing Lessee.

11. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Hanger V, 154 Airport Road, White Plains, New York, 10604.

12. Neither this Agreement nor any party’s interest herein shall be assignable
to any other party whatsoever. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and successors.

 

-4-



--------------------------------------------------------------------------------

13. TRUTH IN LEASING STATEMENT

THE AIRCRAFT, A Gulfstream G-IV, MANUFACTURER’S SERIAL NO. 1401, CURRENTLY
REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N300CR, HAS BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING
THE DATE OF THIS LEASE.

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS LEASE, Crane Co.,
100 First Stamford Place, Stamford, Connecticut, IS CONSIDERED RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

I, THE UNDERSIGNED Augustus I. duPont, AS VICE PRESIDENT, SECRETARY & GENERAL
COUNSEL OF Crane Co., CERTIFY THAT Crane Co. IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

     

/s/ Augustus I. duPont

      December 7, 2009 3:00 PM Augustus I. duPont            V.P., Lessor      
Date and Time of Execution              

/s/ R.S. Evans

      December 7, 2009 3:00 PM R.S. Evans   Lessee       Date and Time of
Execution        

 

-5-



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

REQUIREMENTS

 

  1. Mail a copy of the lease to the following address via certified mail,
return receipt requested, immediately upon execution of the lease (14 C.F.R.
91.23 requires that the copy be sent within twenty-four hours after it is
signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

  2. Telephone the nearest Flight Standards District Office at least forty-eight
hours prior to the first flight under this lease.

 

  3. Carry a copy of the lease in the aircraft at all times.

 

-6-